In an action to recover a balance due for work, labor and services performed by plaintiff for the original defendants, and upon an alleged account stated between them, in which said defendants, pursuant to section 285 of the Civil Practice Act, set forth in their answer an interpleader complaint against Sappah Shovel Service, Inc., as a claimant for recovery of the reasonable value of the identical work, labor and services, the original defendants appeal, as limited by their brief: (1) from so much of an order of the Supreme Court, Rockland County, dated July 19, 1962, as granted said interpleaded defendant’s motion to dismiss the interpleader complaint pursuant to subdivision 6 of said section 285; and (2) from an order of said court, dated December 10, 1962, which granted plaintiff’s motion for a preference in trial of the action, pursuant to rule 151 of the Rules of Civil Practice. Order of December 10, 1962, affirmed, without costs. No opinion. Order of July 19, 1962, insofar as appealed from, reversed, without costs; and motion to dismiss the interpleader complaint denied. In our opinion the interpleader complaint should not have been dismissed. Defendants have sufficiently demonstrated that they are exposed to double or multiple liability as a result of adverse claims. It is of no moment that these claims may not be mutually exclusive and that the defendants deny liability. Our present interpleader procedure (Civ. Prae. Act, § 285, subds. 5, 6) permits the stakeholder to deny liability and also permits of inconsistent claims, not mutually exclusive {Nelson v. Cross & Brown Co., 9 A D 2d 140; Twentieth Annual Report of N. Y. Judicial Council, 1954, pp. 276-277). Ughetta, Acting P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur.